Citation Nr: 0014585	
Decision Date: 06/02/00    Archive Date: 06/09/00

DOCKET NO.  98-05 390A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Boston, Massachusetts



THE ISSUE

The propriety of the initial 10 percent disability rating for 
the service-connected residuals of a right hand injury.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Joseph W. Spires, Associate Counsel




INTRODUCTION

The veteran served on active duty from October 1981 to April 
1986.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 1997 rating decision from the RO.  



REMAND

The veteran's service medical records contained a June 1982 
medical record which noted that he had caught his right hand 
in a door at home one day earlier.  The diagnosis was 
reported as a contusion of the 5th digit, with noted pain and 
swelling.  The associated radiographic report noted trauma to 
the right hand as well as an old healed fracture of the 5th 
metatarsal.  Additionally, an August 1984 medical record 
noted that the veteran had injured his right hand in the 
bumper cars at the "Wietlick Pig Fest."  The diagnosis was 
reported as right metacarpal phalangeal joint sprain and 
right 5th digit sprain.  

The related radiologic report noted a deformity of the 5th 
metacarpal bone from an old fracture and indicated the lack 
of an acute process.  An August 1984 treatment note indicated 
an assessment of soft tissue injury.  A July 1985 treatment 
record noted recurrent injury to the right 5th finger, 
swelling and decreased extension of the distal 
interphalangeal joint.  The diagnosis was listed as "soft 
tissue injury ? tendonitis."  The related radiologic report 
indicated that no significant abnormalities were shown.  

A December 1996 private report of orthopedic evaluation noted 
that the veteran reported pain and sensory disturbances of 
the right 5th digit.  The report also indicated that the fine 
motor skills were limited and that his grasping and pinching 
functions were decreased, especially while working in the 
cold.  The report indicated measured grip strength of "97 
#'s" on the right and "120 #'s" on the left, thumb to 5th 
digit pinch strength of "4 #'s" on the right and "8 #'s" 
on the left and tripod pinch strength of "18 #'s" on the 
right and "14 #'s" on the left.  The related physical 
therapy plan of care additionally noted weakness, pain and 
decreased function of the veteran's right hand for using 
tools and reported his rehabilitation potential as "good."  

An August 1997 report of VA medical evaluation noted that the 
veteran reported pain, tenderness and discomfort related to 
the disability and that he had difficulty fully grasping 
tools at work.  The report noted that the veteran provided 
private and service medical records related to the 
disability.  Upon physical examination, the report noted a 
convexed deformity on the dorsum of the right hand involving 
the 5th metacarpal bone and that the apex of the deformity 
was about .5 cm. above the dorsum and was nontender.  The 
report also noted that the veteran's hand strength was normal 
and that he was able to make a fist with the 5th finger and 
that, upon flexion, the tip flexed to within no more than 3 
cm. of the palmar surface.  

The report included a diagnosis of status post 1984 "Boxer's 
injury" to the 5th metacarpal bone of the right hand, with 
residual bowing of the bone but with all other osseous 
structures as normal.  Additionally, the report included a 
diagnosis of incomplete flexion of the little finger of the 
right hand actively, with normal flexion upon passive 
movement.  

VA regulations require that disability evaluations be based 
upon the most complete evaluation of the condition that can 
be feasibly constructed with interpretation of examination 
reports, in light of the whole history, so as to reflect all 
elements of disability.  Medical as well as industrial 
history is to be considered, and a full description of the 
effects of the disability upon ordinary activity is also 
required.  Functional impairment is based on lack of 
usefulness and may be due to pain, supported by adequate 
pathology and evidenced by visible behavior during motion.  
Many factors are for consideration in evaluating 
disabilities of the musculoskeletal system and these include 
pain, weakness, limitation of motion and atrophy.  Painful 
motion with the joint or periarticular pathology which 
produces disability warrants the minimum compensation.  38 
C.F.R. §§ 4.1, 4.2, 4.10, 4.40, 4.45, 4.59. (1999).  

The applicability of 38 C.F.R. § 4.40 regarding functional 
loss due to pain and 38 C.F.R. § 4.45 regarding weakness, 
fatigability, incoordination, or pain on movement of a 
joint, must also be considered.  See DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  The Office of General Counsel of VA has 
explained that, per DeLuca, Diagnostic Codes involving 
disability ratings for limitation of motion of a part of the 
musculoskeletal system do not subsume sections 4.40 and 
4.45.  VAOPGCPREC 9-98 (Aug. 14, 1998).  In applying 
sections 4.40, 4.45, and 4.59, rating personnel must 
consider the claimant's functional loss and clearly explain 
what role the claimants' assertions of pain played in the 
rating decision.  Id.; Smallwood v. Brown, 10 Vet. App. 93, 
99 (1997).  

Here, the VA report of examination appears to contrast with 
the private medical records.  Although the VA report noted 
that private medical records were provided by the veteran, 
the findings, which appear to conflict with those contained 
in the VA report, were not reconciled or discussed.  
Additionally, the VA report noted that the veteran reported 
pain, tenderness, discomfort and weakness but noted, without 
comment, that the deformity was nontender and that his hand 
strength was normal.  

Therefore, the veteran's claim must be remanded for further 
development of the record.  The RO should obtain a new 
medical examination that includes a complete review of the 
record, a thorough review of all related disabilities, fully 
addresses the rating criteria under all appropriate 
diagnostic codes and clearly considers the factors cited in 
38 C.F.R. §§ 4.40 and 4.45.  The evidence must clearly 
correlate to the appropriate schedular criteria.  See Massey 
v. Brown, 7 Vet. App. 204 (1994).  

Further, in a May 2000 written statement, the veteran's 
representative indicated that the severity of the veteran's 
disability had increased since the June 1997 VA examination.  
The Board observes that, in Fenderson v. West, 12 Vet. App. 
119, 126 (1999), the Court explained that "staged" ratings 
can be assigned in the context of an initial rating for 
separate periods of time, based on the facts found.  
Therefore, once a complete record is developed, including a 
current VA report of examination with a full medical history 
since March 1997, the RO should consider, if appropriate 
based on the facts found, application of a staged rating.  

In light of the foregoing, the Board is REMANDING this case 
to the RO for the following actions:

1.  The RO should take appropriate steps 
to contact the veteran and request that 
he identify the names, addresses, and 
approximate dates of treatment for all VA 
and non-VA health care providers who have 
treated him for the service-connected 
disability.  After obtaining any 
necessary authorization from the veteran, 
the RO should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran in response to this request, 
which have not been previously secured.  

2.  The RO should schedule the veteran 
for a VA examination to determine the 
current severity of the service-connected 
right hand disability.  All indicated 
tests must be conducted.  The claims 
folder must be made available to and 
reviewed by the examiner, and the 
examiner should report whether the claims 
folder was indeed available and reviewed.  
The examiner should be requested to 
provide a medical history of the 
disability, since March 1997, based on 
information provided by the veteran and 
obtained from a thorough review of the 
record.  This should include a review of 
all elements of the disability as well as 
all related disabilities.  The examiner 
also must identify any objective evidence 
of pain or functional loss due to pain 
associated with the service-connected 
disability and to provide an opinion as 
to the extent that any demonstrated pain 
likely limits the veteran's functional 
ability.  The examiner should also be 
requested to determine whether, and to 
what extent, weakened movement, excess 
fatigability or incoordination is 
exhibited.  A complete rationale for each 
opinion expressed must be provided.  The 
report of the examination should be 
associated with the veteran's claims 
folder.  

3.  After undertaking any additional 
indicated development, the RO should 
review the veteran's claim in light of 
the additional evidence and considering 
the applicability of a staged rating, 
38 C.F.R. § 4.40, regarding functional 
loss due to pain, and 38 C.F.R. § 4.45, 
regarding weakness, fatigability, 
incoordination or pain on movement of the 
right hand as well as all relevant 
diagnostic codes.  If the matter remains 
denied, the veteran and his 
representative should be furnished with 
an appropriate supplemental statement of 
the case and be given an opportunity to 
respond thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  

The veteran need take no further action until he is otherwise 
notified, but he may furnish additional evidence and argument 
while the case is in remand status.  Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 
(1995); Kutscherousky v. West, 12 Vet. App. 369 (1999).  

In taking this action, the Board implies no conclusion as to 
any ultimate outcome warranted.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).  


